       Case 19-35208                  Doc 11         Filed 12/18/19 Entered 12/18/19 23:25:22                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Joseph T Gatton                                                        Social Security number or ITIN    xxx−xx−5396

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 12/13/19
Case number:          19−35208



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Joseph T Gatton

2. All other names used in the
   last 8 years
                                              5323 N Kenmore Ave, Unit 3B
3. Address                                    Chicago, IL 60640
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                         Tom Vaughn                                                    Contact phone 312 294−5900
     Name and address                         55 E. Monroe Street, Suite 3850
                                              Chicago, IL 60603

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 12/16/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 19-35208                 Doc 11         Filed 12/18/19 Entered 12/18/19 23:25:22                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Joseph T Gatton                                                                                                                   Case number 19−35208

7. Meeting of creditors
    Debtors must attend the meeting to     January 15, 2020 at 02:30 PM                                       Location:
    be questioned under oath. In a joint                                                                     55 East Monroe, Suite 3850, Chicago, IL 60603
    case, both spouses must attend.
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 3/16/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 2/21/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 6/10/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           2/5/20 at 11:00 AM , Location: 219 South Dearborn, Courtroom 682, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-35208       Doc 11     Filed 12/18/19 Entered 12/18/19 23:25:22             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-35208-JBS
Joseph T Gatton                                                                         Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: ccorona1               Page 1 of 2                   Date Rcvd: Dec 16, 2019
                               Form ID: 309I                Total Noticed: 65


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 18, 2019.
db             +Joseph T Gatton,    5323 N Kenmore Ave, Unit 3B,     Chicago, IL 60640-2407
28469607       +1stprogress/1stequity/,     Po Box 84010,    Columbus, GA 31908-4010
28469608       +American Loans,    5310 N Broadway,     Chicago, IL 60640-2312
28469614       +Ccs/bryant State Bank,     Attn: Bankruptcy,    Po Box 215,    Bryant, SD 57221-0215
28469617        City of Chicago,    Depart of Finance,     PO Box 88292,    Chicago, IL 60680-1292
28469616       +City of Chicago,    Department of Revenue,     PO Box 88292,    Chicago, IL 60680-1292
28469618       +City of Chicago - Parking,     c/o linegarger goggan blair and Sam,     po box 06152,
                 Chicago, IL 60606-0152
28469622        ERC,    P.O Box 32870,    Jacksonville, FL 32241
28469626       +FIRST SAVINGS CREDIT CARD,     c/o FINANCEER SERVICES,    7322 SOUTHWEST FREEWAY SUITE 1600,
                 Houston, TX 77074-2134
28469623       +First Access,    2700 S Lorraine Pl,     Sioux Falls, SD 57106-3657
28469624       +First National Credit Card/Legacy,      First National Credit Card,    Po Box 5097,
                 Sioux Falls, SD 57117-5097
28469625       +First Savings Credit Card,     Po Box 5019,    Sioux Falls, SD 57117-5019
28469629       +First Svgs Bk-blaze,     Po Box 5096,    Sioux Falls, SD 57117-5096
28469630       +Fortiva Credit Card,     P.O.Box 105341,    Atlanta, GA 30348-5341
28469631       +Fortiva Credit Card,     Payment Processing,    PO Box 790156,    Saint Louis, MO 63179-0156
28469632        HOWARD BROWN,    301 N MARTINGLAE ROAD SUITE 150,      Schaumburg, IL 60173
28469636       +Just Fly,    520 112th Ave NE Suite 200,     Bellevue, WA 98004-5609
28469637       +Kenton Court Condo Assoc,     c/o Property Solutions,    901 N Leavitt St,
                 Chicago, IL 60622-5124
28469638       +Linebarger Goggan Blair,     PO Box 06152,    Chicago, IL 60606-0152
28469642       +Mandarich Law Group,     420 NORTH WALBASH AVE SUTIE 400,      Chicago, IL 60611-3542
28469643       +Maxlend,    PO Box 639,    Parshall, ND 58770-0639
28469647        Midwest Imaging Professionals,      2940 W 26th St, Ste 220,    Denver, CO 80211
28469648       +Mondelez International,     PO Box 981904,    El Paso, TX 79998-0004
28469649       +Mr. Cooper,    8950 Cypress Water Blvd,     Dallas, TX 75019-4620
28469650        Nationstar,    c/o Shapiro Kreisman & Assoc,     Deerfield, IL 60015
28469651        Nationstar Mortage LLC,     8959 Cypress Waters Blvd,    Dallas, TX 75063
28469654       +PRESCENTE HEALTH ST JOSEPH HOSPITAL,      c/o STATE COLLECTION SERVICE INC,    2509 S. STOUGHTON RD,
                 Madison, WI 53716-3314
28469655       +PRESENCE HEALTH,    PO BOX 247,     Bedford Park, IL 60499-0247
28469656       +PRESENCE HEALTH SERVICES,      62314 COLLECTIONS CENTER DRIVE,     Chicago, IL 60693-0001
28469653       +Pay Monex LLC,    11001 W. 120th Ave, Suite 400,     Broomfield, CO 80021-3493
28469657       +QUEST DIAGNOSTICS,     PO BOX 740397,    Cincinnati, OH 45274-0397
28469659       +Quest Diagnostics,     POB 809403,    Chicago, IL 60680-9403
28469658       +Quest Diagnostics,     PO Box 7306,    Hollister, MO 65673-7306
28469661        RGS,    170 JAY ELL DR SUITE 200,      Richardson, TX 75081
28469660       +Reflex,    PO Box 3220,    Buffalo, NY 14240-3220

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Dec 17 2019 02:03:38        David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,    Skokie, IL 60076
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com Dec 17 2019 02:07:37        Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,     Chicago, IL 60603-5764
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Dec 17 2019 02:06:26        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28469609       +E-mail/Text: cashnotices@gmail.com Dec 17 2019 02:07:44        Americash Loan,
                 2509 W Schaumburg Rd,    Schaumburg, IL 60194-3887
28469610       +EDI: TSYS2.COM Dec 17 2019 06:28:00       Barclays Bank Delaware,    100 S West St,
                 Wilmington, DE 19801-5015
28469611       +E-mail/Text: customerservice@brightlending.com Dec 17 2019 02:08:23         Bright Lending,
                 PO Box 578,    Hays, MT 59527-0578
28469612        EDI: CAPITALONE.COM Dec 17 2019 06:28:00       Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
28469615        E-mail/Text: bankrupt@choicerecovery.com Dec 17 2019 02:03:56        Choice Recovery Inc,
                 1550 Old Henderson Rd Ste 100,     Columbus, OH 43220
28469613       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Dec 17 2019 02:10:57         Carson Smithfield LLC,
                 POB 9216,   Old Bethpage, NY 11804-9016
28469619       +E-mail/PDF: creditonebknotifications@resurgent.com Dec 17 2019 02:11:33         Credit One Bank,
                 PO Box 60500,    City of Industry, CA 91716-0500
28469620       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Dec 17 2019 02:11:57         Cws/cw Nexus,
                 101 Crossways Park Dr W,    Woodbury, NY 11797-2020
28469621       +EDI: NAVIENTFKASMDOE.COM Dec 17 2019 06:28:00       Dept Of Ed/Navient,     Attn: Claims Dept,
                 P.O. Box 9635,    Wilkes Barr, PA 18773-9635
28469627       +EDI: FSAE.COM Dec 17 2019 06:28:00       FIRST SOURCE ADVANTAGE LLC,    205 BRYANT WOODS SOUTH,
                 Buffalo, NY 14228-3609
28469628       +EDI: FSAE.COM Dec 17 2019 06:28:00       FIRST SOURCE LLC,   205 Bryant Woods South,
                 Buffalo, NY 14228-3609
28469634       +EDI: LTDFINANCIAL.COM Dec 17 2019 06:28:00       INDIGO MASTERCARD,
                 c/o LTD FINANCIAL SERVICES LP,     7322 SOUTHWEST FREEWAY SUITE 1600,    Houston, TX 77074-2134
          Case 19-35208            Doc 11       Filed 12/18/19 Entered 12/18/19 23:25:22                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: ccorona1                     Page 2 of 2                          Date Rcvd: Dec 16, 2019
                                      Form ID: 309I                      Total Noticed: 65


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28469633       +E-mail/Text: rev.bankruptcy@illinois.gov Dec 17 2019 02:06:37
                 Illinois Department of Revenue 1/15,    Bankruptcy Section,     PO Box 64338,
                 Chicago, IL 60664-0291
28469635        EDI: IRS.COM Dec 17 2019 06:28:00      Internal Revenue Service - 1/11,     PO Box 7346,
                 Philadelphia, PA 19101-7346
28469640       +E-mail/PDF: resurgentbknotifications@resurgent.com Dec 17 2019 02:11:07        LVNV Funding,
                 PO Box 10497,   Greenville, SC 29603-0497
28469641       +E-mail/PDF: resurgentbknotifications@resurgent.com Dec 17 2019 02:11:06
                 LVNV Funding/Resurgent Capital,   Po Box 10497,     Greenville, SC 29603-0497
28469639       +EDI: LTDFINANCIAL.COM Dec 17 2019 06:28:00      Ltd Financial Svcs Lp,
                 7322 Southwest Fwy Ste 1,   Houston, TX 77074-2010
28469644       +EDI: MID8.COM Dec 17 2019 06:28:00      Midland Credit Management,
                 2365 NORTHSIDE DRIVE SUITE 300,   San Diego, CA 92108-2709
28469645       +EDI: MID8.COM Dec 17 2019 06:28:00      Midland Funding,    Attn: Bankruptcy,    Po Box 939069,
                 San Diego, CA 92193-9069
28469646       +EDI: CBS7AVE Dec 17 2019 06:28:00      Midnight Velvet,    Swiss Colony/Midnight Velvet,
                 1112 7th Ave,   Monroe, WI 53566-1364
28469652       +E-mail/Text: data_processing@fin-rec.com Dec 17 2019 02:06:01        OLD BARCLAY BANK,
                 c/o FINANCIAL RECOVERY SERVICES INC,    PO BOX 385908,     Minneapolis, MN 55438-5908
28469662       +E-mail/Text: bk@rgsfinancial.com Dec 17 2019 02:05:37       RGS,    PO Box 852039,
                 Richardson, TX 75085-2039
28469663       +EDI: CBS7AVE Dec 17 2019 06:28:00      Swiss Colony,    1112 7th Ave, Monroe,
                 Monroe, WI 53566-1364
28472961       +EDI: RMSC.COM Dec 17 2019 06:28:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
28469664        EDI: USBANKARS.COM Dec 17 2019 06:28:00      US Bank,    PO Box 108,    Saint Louis, MO 63166
28469665       +E-mail/PDF: DellBKNotifications@resurgent.com Dec 17 2019 02:12:05        Webbank,   PO Box 81607,
                 Austin, TX 78708-1607
28469666       +EDI: COMCASTCBLCENT Dec 17 2019 06:28:00      Xfinity,    Comcast,    PO Box 3001,
                 Southeastern, PA 19398-3001
                                                                                               TOTAL: 30

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 18, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 16, 2019 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 Joseph T Gatton cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 3
